OFFICE OF THE AITORNEY GENERAL     OF   TEXAS

                          AUSTIN




&aorable Art16 Stephens
county Attorney
Eepklw county
Sulphur Sprinsa, Teraa

Dear   Slrt


                                            per anaum vhere the
                                           reoelved a ralary
                                          OOfnt3KbJearO~
                                           a ralated queetion7
                                          roquemlng      an ogdnhm
                                         r&m rtated bfu been

                                  part aa follwr :
                                   t have over to re-
                                         &i&3
                                            0.00 vhere



                       f the Couaty Trearurer refemed to abme
                        factsI
                      smlumy 1, 1933, the Couaty !rre~-
                     tvo thouwmd dollam ($52,000)  par
       atmum, whlah vaa I bellewe, the i!axUtm amount
       of ieer he v&m ailoved    atate 3.avto retain.
                              7 0, lnelwl~e, he reoslv-
       During the year. 1933-19
       sd rrlxteenhundred dollam ($1600) per annum, but
       at the beginnfna of’the aurrent p%r the mRlW$
       vaa rsduoed f'romthla $&600.figure to sLS hundped
       $12;    ($600), a Peducrtionof JSDevsa tbctasasd
              l
mncrable Artie 8tephen8, page 1


         'In Deoember, 1939, the Coml8eioner8 Court
    publialy Pnnotusaedtheir Intention of rsduufag
    the trearurer*8 mlarp f'rcm#lf&O to 600, begin-
    ning Jmiary 1, 19'41.. . .'
          Th4 questIan rubmitted to this dqwt.ment              for an
opinion are a8 follovrr
           '(1) Md the Ccmlrrlcners           Court ban   the
    Is@     authority to make lwh       a   redwtlont
          “r2)If aot, i8 the Caml8rlonerr Court leg-
    ally obligated to pa)'the treasurer    the diffemmeo
    between the 8alary the tr ea mr er  lhauld be ra-
    eeivlng and the ralery t&at he La aotually re-
    ooiYlng?"
          Acoordl,ngto the 1930 Rsleral Ceruw, Hop&In8 Oounty
bad a populatfca of @,a10 inhabttantr,and ae~ordiag to the
lg 4 0             lald oouatp had a population of 30,274.
     F eder aCen8uu,
              l

           Ssotloa   13   OS Article 39l2e read8    in pbrt a8 follovrr
         'The ocmai8rloaer8      oourt ln aountler ba-
    apopulation 0rtwbntyth0ti88ia        (n0,0OO)lrhbi-
    tantr ormore,andlerr th8~~onehundrednlaet~
    thourend(19O,OOO)inbabltent8 ao-to                  the
    la8t prooedzng Federal Comw, im hereby autbor-
    lred mad it  u&all     bv it.8duty to fir   t&e 8alarier
     of all of the ?oZlowlng mamd           offiofm, to-ritr
     aheriff, aeae8eor and oolleetor cf taxer, aounty
     judge, oountr attommy, InaWUng orlmbcbl dl8-
     trict attcrneym and oouat attom         who perromn
     the dutier of dfwtriot at io~llc))r, birtriat olmlr,
     couuty 01*    treaeurer,bide and eni6nl ilmpeo-
     tcr. E,Oh9~       oPf%eerr shall be paid ta money
     aa eanual malary In twelve (U!) equal lmtallmeatr
     of not lesr thaa the total aim earned aa aonQMm8a-
     #don by hQa ia his oiiiolal capeoity for the fir-
     oal year 1935, and not mare thm the irie&mm
     amount ellowed suoh orfleer uad8r the law8 exist-
     lag on Augumt 24, 1935. . . .*
                                                                          383



HonorableArtle Etepben8,we           3



             This departmeat has heretofore ruled on a amber         of
qU~Sti~#     SitibU’   t0 ths ?iF#t qtl88tiW prSr+nted in yOU? in-
q-Y*    we aXW eMlO#iXig eOpie# Of the fOlkming MIltbMd
epiakms for our la?ormation. The oplnhaa are Opinion Xc.
o-nggs, O-13 J , O-2973 and O-1628.
             Ia reply to your first question, under the above
Stit~ffWtS      and invlm?e?    beetion 13,&tlale3gLIM,        rupra,
and the aMorLtie8   sited tithe          above mentioned oplnlonr
    ~~#~t~~adV%#~tthatit18                  the Opill%OilOfthi,
      -t   that the OOlWi88iOM~8' QOU't Of %pk%M COWAt
must fix the ralary of the oounty treasurer     at a sum not I088
thea the total Slrme-d    a8 aOmptMt8atiOla   by the Oo\mty $l'Oa#-
urer in b&8 affl6ial eapaaltj for the iiseal ymu W55, and
sot more thau the mmlmum~untal.loved8whofiicnr8under
lW# OXhting Oil AU@l#t 94, 1935. !thOl'O?OX'O,    PUP first qUO#-
tion as above stated is rerpeot?ulQ Msvared       in the negative.

          In tU8                             your attention to &aate
Billso. 19, kIt#                                   ml,
8eetien 13 of Artiole 3g912e,     &El& that %lt~&i~tf.#
O~*ithfn~de#~t~~tiQn~tthr~adr#~~~#'
Oourt 18 aUthOriSOd to ?ZX the #a&U7 Of t&D GOWty trru~8'W
ltauyrtmaot     less than $600psryea~,andnotm4mtbaa@700
           Xawver, t.h28 #tatUt@ d-8 IlOt brbtrclle eff.&it8     Untill
p"-•
 amary 1, 1943, and the population bra&et    de8~t@d         In #aSA
~st6i$ute
        doer not lmolude 00Ut1eS haping the popu%at&m Of
xc@clM county. ?herefwe, the above meatloned   armmheat to
Seation u of Artiole 3gWe has no applliutlonto the question
wder oomideratioa.

             Ulth referenoe  to your #OWEId qUeStiOn, yvur attsn-
tiOZI18 direoted to the Quo      Of ~~~gd~@b@# &UntJ V. win&r,
                  972 cad the ease o Xaoo&doehe#County v. JinUn#,
                  9Ol(evmr rerucled f the first mentioned ease
                       hold In l ff& that the proririona of the
SktUte authari~          the ~arai##l~~~S' OOWt      t0 fix the SW
e? a oounty clerk at anf mua not less then a eertaln mlnl.mm
and not aare thaa a aertala 8iadbu          are mandatory and 6anaot
b ie;aoPedby WUbW.8~ O? the QOOCt at th&P dl#Ol'&io& %'hi#
6ase further hold8 in eifeot tha$.#iePa the OoUAty O~88~one~8w
6ourt rejected al&We,, prere~ted’to the oouuty mdlt~,           for


                                /’
b&&aer     of salary due tka Ulstriot olerk of the mnmty, rush
offloer   ~38authorized to institute ruit egainrt the mu&y
for such b81W~~98, though the e1al.w     Vere  not audited and
appro?ed by the auditor, as it (co8fjheOOUrt’S       duty to audit
and pa88 Upon thW.     We thbk that the ebove mentioned       sues
#pei?fOally aMver your second qUe#tlOII       and in VbV    Of the
hO1dl458  Of Said -808   it 18 OUP OpiniOIl   thUt th8 Oaai881CUL-
~8' Oourt IS legally obligated to f the eoulltytraarurer
the dlffemnoe   between the SabW7    UC &A he i8 b3&$8~y     Ontt.tbd
to and the salary uhieh he Is aetULkllJreoeiYln&
            Trwtlng that the ?orogol.ngfullyaa8verr pow in-
quiry,ve are